Citation Nr: 1759476	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from July 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The March 2012 rating decision denied entitlement to service connection for PTSD.  However, as the Veteran has also received a diagnosis for anxiety disorder not otherwise specified (NOS) during the appeal period, the Board has expanded the issue on appeal to include all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.


FINDINGS OF FACT

The Veteran has been diagnosed with PTSD based on an established, in-service stressor.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in January 2014, which is before August 4, 2014.  Thus, the DSM-IV is applicable in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3).

The Veteran reported that during his service in Vietnam, he was on-call as a mechanic in a quarry.  However, he described being in a foxhole the entire time.  The Veteran additionally reported that there was a marine battalion next to them.  He heard shooting sounds all the time and could smell the gunpowder.  There was also the possibility of being mortared.  The Veteran stated that he stood guard and unloaded his magazine a few times as "we didn't know what was out there."  The quarry was also shut down a few times due to an alert.  See February 2012 VA examination; May 2017 evaluation from L.H.  The Veteran explained that the purpose of these shutdowns was to determine whether loose rock was falling from the face of the quarry, or if the enemy was attempting to gauge the distance to throw grenades.  See September 2011 Statement in Support of Claim for Service Connection for PTSD.  The Veteran reported that he was in a constant state of fear while in Vietnam.  See December 2013 Statement in Support of Claim for Service Connection for PTSD.

The Board notes that the Veteran was provided with a VA examination related to his claim in February 2012.  The VA examiner, a psychologist, noted that the Veteran's reported stressor was adequate to meet criterion A for PTSD under the DSM-IV, i.e., it was adequate to support a diagnosis of PTSD.  However, the examiner stated that it was not related to the Veteran's fear of hostile or military terrorist activity.  The examiner later indicated that she arrived at this conclusion due to her perception that the Veteran did not have this fear at the time of the examination.  However, the Veteran's reported stressor, detailing how he felt during service, clearly demonstrates that he was fearful of potential grenade attacks during the alerts, the possibility of being mortared by hostile military, and not knowing if hostile military was near his assigned duty location.  Moreover, the RO conceded the Veteran's stressor based on fear of hostile military or terrorist activity.  See December 2013 Statement of the Case.  Thus, the Board finds that the stressor was related to the Veteran's fear of hostile military or terrorist activity, and the February 2012 VA psychologist confirmed that it was adequate to support a diagnosis of PTSD.  

The stressor is also consistent with the places, types and circumstances of the Veteran's service.  The record reflects that the Veteran served in Vietnam from July 1965 to June 1966.  See December 2011 National Personnel Records Center (NPRC) response.  During the period of the Veteran's Vietnam service, he served with the United States Navy Mobile Construction Battalion Five.  His equivalent civilian occupation was construction equipment mechanic.  See DD 214.  Thus, the stressor is consistent with the circumstances of the Veteran's service.  The examiner additionally indicated under the PTSD diagnostic criteria that the Veteran had symptoms related to the traumatic event.  The Board therefore finds that there is sufficient evidence to establish the occurrence of the Veteran's reported stressor.  38 C.F.R. § 3.304(f).

The February 2012 examiner considered the Veteran's reported stressor, but opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner found that he did meet the criteria for anxiety disorder NOS, primarily due to hyperarousal symptoms in the Clinician-Administered PTSD Scale (CAPS) and on the Burns Anxiety Inventory.  The examiner noted in the report that a September 2011 VA treatment record had also indicated that the Veteran had a working diagnosis for polysubstance abuse disorder in full and sustained remission.  However, the examiner stated that polysubstance abuse disorder was not included in the current diagnoses as it had been 20 years since the Veteran met the diagnostic criteria for the disorder.

The examiner concluded that it would be resorting to speculation to opine that the Veteran's anxiety disorder was the result of his military experiences.  The Veteran did not present with significant re-experiencing symptoms that would suggest he was still coping with residual emotions from his military experiences.  He also did not endorse symptoms, such as hypervigilance or excessive avoidance, that suggested he had fear of military or terrorist activity.  The examiner noted that the Veteran had not sought help for any mental health problem until September 2011.  His 18 year addiction to alcohol, valium, and marijuana that began in Vietnam may have been related to the military and PTSD symptoms, but there was not enough evidence to substantiate this theory.  The Board finds that the examiner's assessment provides probative value.  The examiner reached his conclusion regarding the PTSD diagnosis after examining the Veteran, and his determination regarding anxiety disorder was supported by a rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

The Board notes that after the February 2012 VA examination, the Veteran received an Axis I diagnosis of insomnia in December 2012.  See December 2012 VA treatment record.

Another opinion was provided on May 23, 2017 by L.H., a Licensed Mental Health Counselor (LMHC).  L.H. stated that the Veteran had been under her care since May 9, 2017.  L.H. noted that the Veteran was administered a short screening scale for PTSD as well as an extensive evaluation to provide the correct diagnosis.  In addition, L.H. reported that she had reviewed the Veteran's STRs.  L.H. observed that since the February 2012 VA examiner's evaluation of the Veteran using the DSM-IV, the diagnostic criteria had changed to the DSM-V.  She noted that the Veteran met the criteria for PTSD under the DSM-V, and this diagnosis was directly related to his reported stressor regarding fear of hostile military activity.

The Board finds that this opinion provides great probative value as it was based on a review of the record, an evaluation of the Veteran, and L.H.'s medical expertise. The Board acknowledges that L.H. referenced the DSM-V criteria in determining that the Veteran had a PTSD diagnosis.  As noted above, the DSM-IV criteria are applicable in this case.  However, the Board does not find that the use of the DSM-V criteria prevents it from finding that the Veteran has a current diagnosis of PTSD as L.H. did not indicate that the diagnosis would be otherwise under the DSM-IV.  In this regard, the Board notes that the February 2012 VA examiner found that the Veteran did not satisfy the thresholds under the DSM-IV's Criterion B for reexperiencing, or Criterion C for avoidance and/or numbing.  In contrast, the symptoms marked in L.H.'s evaluation reflects that the Veteran did demonstrate the DSM-IV's required minimum of one symptom of reexperiencing in the form of intense or prolonged distress after exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  L.H.'s evaluation also indicates that the Veteran showed the DSM-IV's required minimum of three symptoms of avoidance and/or numbing in the form of efforts to avoid conversations associated with the trauma, efforts to avoid activities that arouse recollections of the trauma, and markedly diminished interest or participation in significant activities.  As such, and affording the Veteran the benefit of the doubt, the Board finds that L.H.'s diagnosis of PTSD is sufficient under 38 C.F.R. §§ 3.304(f), 4.125(a) (2014).

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD under the DSM IV criteria that is based on his established stressor.  Resolving all benefit of the doubt in the Veteran's favor, service connection for the Veteran's diagnosed PTSD is granted.  38 C.F.R. § 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1999).  While the Board notes that the Veteran has received diagnoses for different psychiatric disorders during the appeal period, the evidence does not differentiate symptoms attributable to PTSD versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his PTSD.

ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


